Citation Nr: 0320070	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-08 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an urachal cyst, post operative, with retained metallic 
sutures, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for asbestosis as a 
result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied an increased evaluation for residuals of 
an urachal cyst, post operative, with retained metallic 
sutures.  Also on appeal is a February 2002 rating decision 
from the RO that denied service connection for asbestosis as 
a result of exposure to asbestos.

The issue of service connection for asbestosis will be 
addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's postoperative scar, residuals of an urachal 
cyst, is manifested by pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of an urachal cyst, post operative; with retained 
metallic sutures have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7804 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

In this regard, a September 2001 statement of the case and 
September 2002 supplemental statement of the case (SSOC) 
notified the veteran and his representative of the law and 
regulations governing entitlement to the benefit sought, the 
evidence that would substantiate the claim, and the evidence 
that has been considered in connection with the appeal.  
Correspondence dated in March 1999 advised the veteran of 
information relevant to his claim.  In correspondence dated 
in March 2002, the veteran was advised of provisions of the 
VCAA to include what the evidence must show to establish 
entitlement to benefits, what information or evidence was 
needed from the veteran, what action the RO would take to 
help substantiate the claim, VA's duty to assist the veteran 
in obtaining evidence, and action that has been taken to 
develop t he claim.  The aforementioned documents, which are 
herein incorporated by reference, collectively satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In addition, pertinent post-service 
medical records have been associated with the record, and the 
veteran has undergone examinations, where indicated, in 
connection with the claim on appeal.  Furthermore, the 
veteran has opted not to testify at a hearing.  
Correspondence from the veteran dated in March 2003 indicated 
that there was no additional evidence to submit. 

Factual Background

Service connection for the veteran's postoperative urachal 
cyst residuals was established in a July 1963 rating decision 
based on evidence that an infected cyst was removed from the 
umbilical area in service.  A 10 percent evaluation was 
assigned based on evidence of a painful scar.

Over the years, the veteran has made unsuccessful attempts to 
have the evaluation for postoperative urachal cyst residuals 
increased.

The veteran underwent a VA examination in April 1999.  He 
complained of abdominal pain around the navel that worsened 
when he bent over or when he sat for long periods of time.  
Upon examination, there was a scar through the area of the 
navel on both sides that was a total of about 10 to 12 cm.  
The scar was somewhat harder and adhered to the subcutaneous 
tissue.  The scar was quite tender on the left side above the 
navel.  In this location, there may have been some resistance 
of foreign body in the muscle.  There was no ulceration, 
tissue loss, or disfigurement.  The scar was not depressed or 
elevated.  Due to the location of the scar, tension of the 
rectal muscles probably caused some pain.

The veteran underwent a VA examination in February 2002.  He 
did not report any new complaints.  The examiner indicated 
the scar was 16 cm. long and fit into an abdominal fold just 
under the umbilicus.  Slight tenderness was noted.  There was 
no adherence, underlying tissue loss, ulceration, elevation, 
or depression of the scar.  There was no loss of function due 
to pain.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski 
, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown,  7 Vet. App. 55 (1994).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  

Effective August 30, 2002, the rating criteria for skin 
disorders were revised.  The Board notes that the criteria 
applicable to the veteran's service-connected scars of the 
right lower leg are essentially unchanged.  The Board finds 
that its consideration of both the new and old criteria is 
therefore not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The old criteria provided that a superficial scar that is 
tender and painful on objective demonstration also is rated 
10 percent. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
The new criteria provide that a superficial scar which is 
painful on examination is rated 10 percent. 38 C.F.R. § 
4.118, Diagnostic Code 7804 (as revised on August 30, 2002). 

The postoperative residuals of an urachal cyst are currently 
evaluated under Diagnostic Code 7804, scars.  Both VA 
examinations noted that the veteran's scar was painful.  
Although the veteran contends that the evaluation should be 
higher due to increased pain, the rating criteria for this 
code does not differentiate levels or frequency of pain.  The 
Board emphasizes that 10 percent is the maximum level of 
compensation available for veteran's postoperative scar.  

Evaluation of the veteran's postoperative residuals of an 
urachal cyst would not result in a higher evaluation under 
other diagnostic codes relative to scars.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Scars may also be evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7805 (2002) based on limitation of the 
affected body part.  A higher evaluation is not warranted 
under this code since the VA examiner indicated that there 
was no loss of function due to pain.

Disfiguring scars of the head, face or neck provide for 
higher evaluations; however, the location of the veteran's 
scar precludes evaluation under 38 C.F.R. § 4.114, Diagnostic 
Code 7800 (2002).

Scars due to burns also provide for evaluations higher than 
10 percent, but an evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7801 (2002) is inappropriate as the veteran 
has a surgical scar.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for postoperative 
residuals of an urachal cyst, the benefit of the doubt 
doctrine does not apply and the claim is denied.  38 U.S.C.A. 
§ 5107(b). 

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2002).  In this regard, 
the Board notes that there is no showing that the disability 
under consideration has resulted in marked interference with 
employment or frequent periods of hospitalization (i.e., 
beyond that contemplated in the assigned percentages).  In 
the absence of evidence of such factors, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating are not met.


ORDER

Entitlement to an increased evaluation for postoperative 
residuals of an urachal cyst is denied. 


REMAND

Although the veteran has been given proper notification of 
the VCAA, the RO has not met all of the requirements in 
assisting the veteran with the development of his claim for 
service connection for asbestosis.

While there is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims, VA has issued a 
circular on asbestos-related diseases.  DVB Circular  21-88-
8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), 
provides guidelines for considering compensation claims based 
on exposure to asbestos.  The information and instructions 
from the DVB Circular have been included in the VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind provisions related to 
latency and exposure.  M21-1, Part VI, 7.21(a)(1), (d)(1), p. 
7-IV-3 and 7-IV-4 (January 31, 1997). 

The guidelines provide that the latency period varies from 10 
to 45 years between first exposure and development of the 
disease.  Also of significance is that an asbestos-related 
disease can develop from brief exposure to asbestos or from 
being a bystander.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See  M21-1, part VI, 
para. 7.21(a)(1).

The veteran's DD Form 214 showed that he worked as a gunner's 
mate in the Navy.  Statements made by the veteran indicated 
that he was exposed to asbestos in the course of his in-
service and post-service occupational duties.

Post-service medical records are not in agreement regarding a 
diagnosis of asbestosis.  Positive diagnoses for asbestosis 
were made in October 1997 by a private physician and by a VA 
physician in January 2002 by history only; however, a VA 
physician in February 2002 indicated that there was no 
clinical evidence of asbestosis.  Due to the conflicting 
evidence regarding the diagnosis, the veteran should be 
scheduled for another VA examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for asbestosis since service.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing.

2.  The RO should obtain copies of the 
veteran's service personnel records to 
ascertain the nature and extent of his 
in-service asbestos exposure.  All 
documents received should be associated 
with the claims file.

3.  After the above development has been 
completed, to the extent possible, the 
veteran should be afforded a 
comprehensive VA examination by a 
pulmonary specialist with experience in 
assessing asbestos-related diseases.  The 
claims folder should be made available to 
the physician for review in conjunction 
with the examination and a notation to 
the effect that this record review took 
place should be included in the 
examination report.  All necessary 
studies, including a high resolution CT 
scan should be performed.  The physician 
should specifically report whether any 
parenchymal fibrosis or other asbestos-
related disorders are demonstrated.  If 
the veteran is found to have asbestosis 
or any other asbestos-related lung 
disorder, then an opinion should be 
provided whether it is at least as likely 
as not that that the disorder is related 
to service to include any in-service 
asbestos exposure, or is it more likely 
than not related to civilian asbestos 
exposure.  All findings should be 
reported in detail along with a complete 
rationale for any opinion expressed.  The 
foundation for all conclusions should be 
clearly set forth.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied. 

5.  After ensuring that the provisions of 
the VCAA have been complied with, the RO 
should readjudicate this claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



